IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,694


EX PARTE KENNETH NEAL RATLIFF, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 13735 IN THE 29TH DISTRICT COURT

FROM PALO PINTO COUNTY



 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of assault of a public
servant and sentenced to thirty years' imprisonment.  The Eleventh Court of Appeals affirmed his
conviction. Ratliff v. State, No. 11-08-00231-CR (Tex. App.-Eastland Jan. 22, 2009)(unpublished). 
	Applicant contends that his trial counsel rendered ineffective assistance by failing to
investigate and challenge an improper enhancement paragraph.  
	The trial court has determined that trial counsel erred and Applicant was harmed by the error. 
Applicant is entitled to relief. Strickland v. Washington, 466 U.S. 668, 687 (1984).
	Relief is granted.  The sentence in Cause No. 13735 in the 29th Judicial District Court of Palo
Pinto County is set aside, and Applicant is remanded to the custody of the sheriff of Palo Pinto for
a new sentencing hearing.  The trial court shall issue any necessary bench warrant within 10 days
after the mandate of this Court issues.

Delivered: November 23, 2011
Do Not Publish